DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Pending: 1-7.
IDS
Applicant’s IDS(s) submitted on 06/02/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Objections
Claims 1 and 3 objected to because of the following informalities:
Replace “registor” with –register--. Claims have been treated with this replacement.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by TAYLOR (US 8539011 B1).

Re: Independent Claim 1, in view of claim objection set forth up above, TAYLOR discloses a programmable device structure based on a mixed function storage unit (TAYLOR Figs. 1, 4), comprising a storage unit (SRAM) (e.g. TAYLOR Fig. 4: 404, col. 9 ll. 46-53 and col. 10 ll. 21-23) and a mixed function unit (e.g. TAYLOR Fig. 4: 412 and col. 5, ll. 25-30), wherein: 
(e.g. TAYLOR Fig. 4: 404); and 
the register units are selected according to the selection control bit (e.g. TAYLOR Fig. 4: M48); 
when the mixed function unit is selected by the selection control bit to serve as a lookup table, a logic function is achieved (e.g. TAYLOR Fig. 4: 414, col. 10 ll. 21-24 and col. 5 ll. 25-30 disclose 414 can select CAB to provide logic function); 
or, when the mixed function unit is selected by the selection control bit to serve as a multiplexer, a routing function is achieved (e.g. TAYLOR Fig. 4: 404, 414, col. 10 ll. 21-25).

Re: Claim 2, TAYLOR disclose(s) all the limitations of claim 1 on which this claim depends. TAYLOR further discloses:
wherein when the selection control bit is a first flag bit, the mixed function unit is used as a lookup table to achieve the logic function; and when the selection control bit is a second flag bit, the mixed function unit is used as the multiplexer to achieve the routing function (e.g. TAYLOR Fig. 4: 404, 414, col. 10 ll. 21-25, where M48 signals construed to be flag bits).
 	
Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
PATIL (US 20160065213 A1) discloses a logic cell in a programmable logic device receives an external signal from a routing network that serves as a select signal that selects a combinatorial logic signal via a first multiplexor as well as a data input to a second multiplexor. The second multiplexor selects between the combinatorial logic signal and the external signal and provides an output signal to a register. Accordingly, the logic cell has the flexibility to support a combinatorial and/or sequential function using minimal routing resources. A third multiplexor may select the output from the register or 
TEIG (US 7535252 B1) discloses a method of operating a configurable circuit. The method performs a first operation by the configurable circuit based on a first configuration data set. When a user-design signal has a value from a set of values, the method performs a second operation based on a second configuration data set, after the first operation. When the user-design signal does not have a value from said set of values, the method performs a third operation based on a third configuration data set, after the first operation. Some embodiments provide a reconfigurable IC that includes a set of reconfigurable circuits and sets of associated configuration storage elements that store configuration data sets. At least one reconfigurable circuit receives a first sub-set of its configuration data when a user-design signal has a first value and receives a second sub-set of its configuration data when the user-design signal has a second value.

Allowable Subject Matter
Claim(s) 3-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and addressing claim objection set forth up above.

Re: Claim 3 (and dependent claims 4-7), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein: the input selection module comprises 2n one-of-out-two units, and two input terminals of the 2n one-of-out-two units are connected to the register units in a one-to-one correspondence manner to output mixed input bits; and the control selection unit comprises k one-of-out-two units, wherein k=1+x, first input terminals of the k one-of-out-two units are correspondingly connected to the register units, and second input terminals of the k one-of-out-two units receive external input signals and output mixed selection bits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov